                        1   BARBARA LAWALL
                        2   PIMA COUNTY ATTORNEY
                            CIVIL DIVISION
                        3   Daniel Jurkowitz, SBN 018428
                            Deputy County Attorney
                        4
                            32 North Stone Avenue, Suite 2100
                        5   Tucson, Arizona 85701
                            Telephone: 520-724-5700
                        6
                            Daniel.Jurkowitz@pcao.pima.gov
                        7   Attorney for Pima County Recorder F. Ann Rodriguez

                        8                        IN THE UNITED STATES DISTRICT COURT
                        9                                FOR THE DISTRICT OF ARIZONA
                       10
PIMA COUNTY ATTORNEY




                       11   League of United Latin American Citizens           No. 2:17-cv-04102-DGC
   BARBARA LAWALL




                            Arizona; Arizona Students’ Association,
    CIVIL DIVISION




                       12
                                                                               PIMA COUNTY RECORDER’S
                       13                  Plaintiffs,                         RESPONSE TO MOTION TO
                                                                               ENFORCE
                       14   v.
                       15                                                      Assigned to:
                            Michele Reagan, in her official capacity           Honorable David G. Campbell
                       16   as Secretary of State of Arizona; Adrian
                       17   Fontes, in his official capacity as Maricopa
                            County Recorder,
                       18
                                           Defendants,
                       19
                       20          Without waiving any jurisdictional objections, the Pima County Recorder, F.
                       21   Ann Rodriguez, makes a special appearance to respond to the Motion to Enforce and
                       22   asks that the motion be denied as to the Pima County Recorder for the reasons set
                       23   forth below.
                       24   ///
                       25   ///
                       26   ///

                                                                      1 of 5
                        1          I.     Mr. Cisneros and the Pima County Recorder are both not parties to
                        2                 the case or the consent decree and the Court lacks personal and
                        3                 subject matter jurisdiction over them.
                        4          Neither Mr. Cisneros nor the Pima County Recorder were parties to this case.
                        5   Accordingly, the Court did not have personal jurisdiction over the Pima County
                        6   Recorder when the consent decree was ordered and the order does not directly bind
                        7   the Pima County Recorder. F. R. Civ. P. 65(d)(2). The Pima County Recorder was
                        8   not in active concert or participation with any of the parties and was not even
                        9   consulted about resolution of the consent decree. Even if she was, “[a] district court
                       10   cannot exercise personal jurisdiction over a nonparty…on the basis that the nonparty
PIMA COUNTY ATTORNEY




                       11   is acting ‘in active concert or participation,’ within the meaning of Fed.R.Civ.P. 65(d)
   BARBARA LAWALL

    CIVIL DIVISION




                       12   with a party who is subject to an injunction, unless personal jurisdiction is established
                       13   over the nonparty.” Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 137 (2d Cir. 2014).
                       14   That has not occurred. See also Swetland v. Curry, 188 F.2d 841, 843, (6th Cir. 1951)
                       15   (not having been made a party to the injunction, county not bound in subsequent
                       16   contempt proceedings); Kean v. Hurley, 179 F.2d 888 (8th Cir. 1950) (A judgment or
                       17   decree for injunction is usually in personam and persons who are not parties to the
                       18   injunction or in privity with them are not bound by the decree). The appropriate party
                       19   to seek any relief from for any alleged violations of the consent decree would be the
                       20   Arizona Secretary of State.
                       21          Mr. Cisneros relies upon F. R. Civ. P. 71 as the basis for hailing the Pima
                       22   County Recorder into court to enforce the consent decree. A consent decree however
                       23   “…represents a compromise between parties who have waived their right to litigation
                       24   and, in the interest of avoiding the risk and expense of suit, have giv[en] up something
                       25   they might have won had they proceeded with the litigation.” United States v. Armour
                       26   & Co., 402 U.S. 673, 681 (1971). Accordingly, “…a consent decree is not enforceable

                                                                       2 of 5
                        1   directly or in collateral proceedings by those who are not parties to it even though
                        2   they were intended to be benefited by it.” Blue Chip Stamps v. Manor Drug Stores,
                        3   421 U.S. 723, 750 (1975). Further, Mr. Cisneros, who is not a party, lacks standing to
                        4   seek affirmative relief under the consent decree.        See e.g. Salter v. Douglas
                        5   MacArthur State Technical College, 929 F.Supp. 1470, 1481 (M.D. Alabama 1996).
                        6
                        7         II.    The motion fails to state a claim upon which relief can be granted.
                        8         In addition to the Pima County Recorder not being a party to the case or the
                        9   consent decree, there is no case or controversy as there has been no violation of the
                       10   consent decree. The consent decree directs a somewhat contradictory process where
PIMA COUNTY ATTORNEY




                       11   an applicant who holds an F-Type License, indicating non-citizenship, should be
   BARBARA LAWALL

    CIVIL DIVISION




                       12   moved to a “not eligible” status and then county recorder should notify the applicant
                       13   within 10 business days that, if this incorrect, the applicant can provide documentary
                       14   proof of citizenship to the county recorder. Consent Decree (Dkt. 37) at 9. The
                       15   delineated procedures, however, specifically refer to a person in “Fed Only Voter”
                       16   status and do not refer to a person who has been placed in a “not eligible” status.
                       17   Consent Decree (Dkt. 37) at 10-12. Nevertheless, it appears that an appropriate
                       18   process occurred for Mr. Cisneros. The Pima County Recorder was notified by the
                       19   Arizona Secretary of State that Mr. Cisneros had an F-Type License. Notice was sent
                       20   to Mr. Cisneros and he presented documentary proof of citizenship and was registered
                       21   as a Full Ballot Voter upon presentation of such. There is no language in the consent
                       22   decree directing that this be other than a new registration for someone who was
                       23   previously in “not eligible” status. However, the Pima County Recorder, in her
                       24   discretion, allowed the registration to relate back to the date upon which Mr. Cisneros
                       25   first applied as potentially contemplated by the process in paragraph 3 of the consent
                       26   decree and verified his early ballot for counting. See attached Exhibit A, Affidavit of

                                                                      3 of 5
                        1   Chief Deputy Recorder/Registrar of Voters Christopher Roads. Accordingly, even if
                        2   the Court were to consider the merits of the motion, there is no relief to be granted.
                        3
                        4          III.   The motion is unnecessary and improper and the Court should
                        5                 issue sanctions.
                        6          As previously related, this motion against the Pima County Recorder is
                        7   unnecessary and improper. Further, the Pima County Recorder provides online real-
                        8   time updates to all early ballot processing activities and that information is available
                        9   anytime at https://www.recorder.pima.gov/VoterStats/BallotInfo.           Mr. Cisneros
                       10   apparently declined to avail himself of this opportunity and chose to instead file this
PIMA COUNTY ATTORNEY




                       11   unnecessary and improper motion incurring expense for Pima County and wasting the
   BARBARA LAWALL

    CIVIL DIVISION




                       12   Court’s time. The Pima County Recorder respectfully requests that the Court issue an
                       13   appropriate sanction for this unnecessary and improper litigation.
                       14
                       15          RESPECTFULLY SUBMITTED November 13, 2018.
                       16                                              BARBARA LAWALL,
                                                                       PIMA COUNTY ATTORNEY
                       17
                       18                                        By: /s/ Daniel Jurkowitz
                                                                     Daniel Jurkowitz,
                       19
                                                                     Deputy County Attorney
                       20
                       21
                       22
                       23
                       24
                       25
                       26


                                                                       4 of 5
                        1
                                                       CERTIFICATE OF SERVICE
                        2
                                   I hereby certify that on November 13, 2018, I electronically transmitted the
                        3
                            attached document to the Clerk’s Office using the CM/ECF System for filing and
                        4
                            transmittal of a Notice of Electronic Filing to the following ECF registrants:
                        5
                        6   Danielle Lang
                            Paul M. Smith
                        7
                            J. Gerald Hebert
                        8   Adav Noti
                            Mark Gaber
                        9   CAMPAIGN LEGAL CENTER
                       10   1411 K Street NW Suite 1400
                            Washington, DC 20005
PIMA COUNTY ATTORNEY




                       11   dlang@campaignlegalcenter.org
   BARBARA LAWALL

    CIVIL DIVISION




                       12   Attorneys for Plaintiffs

                       13   Joseph La Rue
                            Arizona Attorney General’s Office
                       14
                            2005 North Central Avenue
                       15   Phoenix, AZ 85004
                            joseph.larue@azag.gov
                       16   Attorney for Defendant Michele Reagan Secretary of State of Arizona
                       17
                       18   Talia Offord
                       19   Deputy County Attorney
                            Maricopa County Attorney’s Office
                       20   301 West Jefferson Street
                            Phoenix, AZ 85003
                       21
                            offordt@mcao.maricopa.gov
                       22   Attorneys for Defendant Adrian Fontes, Maricopa County Recorder
                       23   By: /s/ Katherine T. Syverson
                       24
                       25
                       26


                                                                       5 of 5
